This opinion is subject to administrative correction before final disposition.




                                Before
                  HOLIFIELD, GERRITY, and BONNER
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Quadri S. L. CHAMBLEE
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202100017

                           Decided: 12 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                           Geoffrey G. Hengerer

 Sentence adjudged 2 October 2020 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 confinement for twelve months and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Chamblee, NMCCA No. 202100017
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2